Citation Nr: 0009532	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  94-05 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for herniated nucleus 
pulposus, L4-5, currently evaluated at 40 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
February 1968.

By a June 1972 decision of the Montgomery, Alabama regional 
office (RO) of the Veterans' Administration, now the 
Department of Veterans Affairs (VA), service connection was 
established for residuals of lumbosacral strain, and a 20 
percent disability evaluation was assigned.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from a July 1993 rating decision in which the 
RO denied entitlement to a disability evaluation in excess of 
20 percent for the veteran's service connected back 
disability, now designated as intervertebral disc syndrome.  
The veteran disagreed with this decision in the following 
month, and in September 1993, the RO issued a statement of 
the case.  In October 1993, the veteran filed a substantive 
appeal.

In March 1994, the undersigned presided over a hearing on 
appeal at the RO at which the veteran appeared and gave 
testimony.  38 U.S.C.A. §§ 7102, 7107 (West Supp. 1997).

In February 1996, the Board remanded this matter for further 
factual development, including the scheduling of VA 
orthopedic and neurologic examinations.  Following this 
development, the RO issued another rating decision in March 
1997 which granted an increased rating to 40 percent for the 
veteran's service connected herniated nucleus pulposus of the 
L4-L5 vertebrae.  In February 1998 the veteran's 
representative submitted argument for a disability evaluation 
higher than 40 percent.  In May 1998, the Board remanded the 
case again because the physician who examined the veteran did 
not provide detailed enough findings to rate the veteran's 
disability.  In addition, the RO was requested to consider 
whether a separate rating was warranted for foot drop.  By 
rating action of August 1999, the 40 percent rating was 
continued for herniated nucleus pulposus.  In addition, the 
RO granted service connection for right foot drop and 
assigned a separate 20 percent rating, effective from June 7, 
1993.  By letter dated in September 1999, the veteran was 
notified of the grant of service connection for right foot 
drop, together with the rating assigned for this disability.  
He was informed that if he disagreed with the decision, he 
should write the VA and tell us why.  A VA Form 4107 was 
enclosed which addressed his appellate rights.  No response 
has been received to date.  Thus, the issue pertaining to 
foot drop is not before the Board for review.  

The case has been returned to the Board for completion of 
appellate consideration.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating is plausible, 
and all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's herniated nucleus pulposus, L4-5, is 
manifested by radiculopathy into the right lower extremity 
and complaints of pain; little intermittent relief or 
ankylosis of the lumbar spine has not been demonstrated. 


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent for herniated nucleus pulposus, L4-5, have not been 
met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. Part 4, 
including §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By rating action of June 1972, service connection was granted 
for residuals of lumbosacral strain, and a 20 percent rating 
was granted.  In 1975, a lumbar laminectomy was assigned.  

In a March 1993 statement, the veteran requested that his 
claim for an increased rating be reopened.  In support 
thereof, he submitted a medical statement dated the previous 
month from Roger A. Ray, M.D.  Dr. Ray noted that the veteran 
recently underwent surgery for a recurrent herniated lumbar 
disc.  He recommended that an additional 10 percent be 
granted the veteran to reflect the increase in the veteran's 
disability.

Medical Reports were received from the Eliza Coffee Memorial 
Hospital, together with records from Dr. Ray.  These reports 
reflect the veteran's hospitalization from January 26, 1993 
to February 1, 1993.  The veteran presented to the office of 
Dr. Ray with complaints of severe low back pain and foot 
drop.  He had had trouble with his back off and on for the 
past six months.  The pain had become increasingly severe 
during the last week or two.  Also, for the past week, he 
noticed a right foot drop which he believed was getting 
worse.  He denied any left lower extremity pain or bowel or 
bladder dysfunction, except for constipation which he related 
to the pain medication.  He reported working as a manager for 
the State employment service.  Studies revealed a large 
herniated disc at L4 on the right.  Because of the veteran's 
lack of response to outpatient conservative treatment and 
profound foot drop, he was admitted to the hospital as an 
emergency for pain control.  He had a myelogram which showed 
a large herniated disc.  Surgery was accomplished.  The 
surgery relieved him of much of his pain, and the 
dorsiflexion weakness had resolved.  

Postoperative treatment reports cover the period from 
February to April 1993.  When seen in April 1993, the veteran 
reported feeling pretty good.  He experienced some pain in 
his posterior thigh the last few days.  His right dorsiflexor 
function was better.  Straight leg raises were positive at 75 
degrees.  The wound was healing nicely.  The veteran was 
advised to lose weight.  The physician did not feel that the 
veteran was suffering from definite recurrent disc disease.  

By rating action of April 1993, a temporary total rating 
based on convalescence was granted from January 26, 1993 to 
March 1, 1993.  

In June 1993, the veteran was afforded a spine examination by 
the VA.  He indicated that his surgery helped the pain in his 
right leg; however, he was left with chronic pain in his low 
back as well as some weakness on dorsiflexion of his right 
foot.  On motor examination, he was found to have 4/5 
strength in his anterior tibialis; otherwise, he had 
excellent strength and bulk.  Sensory examination revealed 
decreased pinprick in the right L5-S1 distribution.  Deep 
tendon reflexes were two plus and symmetric except that there 
was an absent reflex at the right ankle.  Forward and 
backward flexion and left and right lateral flexion were 
described as good.  He did exhibit some wincing on turning to 
the left.  Straight leg raising was negative.  The impression 
was right L5-S1 radiculopathy, secondary to degenerative disk 
disease with laminectomies; patient left with residual right 
anterior tibialis weakness and some problems with back pain.

In March 1994, the veteran was afforded a hearing before the 
undersigned, sitting at Montgomery, Alabama.  He reported 
working for the state and noted that he had used a 
considerable amount of sick leave during his 14 years on the 
job.  He reported intermittent pain in the lower back and 
into his hip and leg.  The pain down his leg occurred 
approximately every other day.  The veteran reported that his 
pain affected his sleep.

Records from Richard Epter, M.D., from August 1994 to 
December 1995 show that the veteran was seen with complaints 
of low back and right leg pain.  The pain ranged from 0 to 8 
on a scale of 10.  The pain was intermittent and dull or 
stabbing.  He denied numbness, weakness, or bowel or bladder 
incontinence.  His sleeping was fair.  On examination, 
straight leg raise was negative bilaterally.  Examinations of 
the lumbosacral spine showed no point tenderness, paraspinal 
muscle spasm or worsening of pain with extension or flexion.  
The impressions included low back pain, failed back syndrome, 
chronic pain syndrome, and right lower extremity 
radiculopathy.  He was treated with epidural steroid 
injections.  

Associated with the file was a record from Dr. Ray from May 
1993 that shows that the veteran was seen for leg pain.  It 
was noted that he had mild to moderate stenosis on a previous 
CAT scan.  He did not complain much about his back.  On 
examination, there was good range of motion of the back.  
Straight leg raise was negative.  There were no focal 
findings.  He had poor distal pulse on the left.  

Records from Christopher G. Paramore, M.D., of a neurosurgery 
clinic, from October 1995 show that the veteran was seen for 
recurrent L5 radiculopathy.  A MRI did not definitely show a 
herniated nucleus pulposus at L4-5 on the right, and it did 
not show any enhancement in the region of the right L5 nerve 
root.  The veteran had a large meningocele.  Exploratory 
surgery to determine if a small piece of disc herniation was 
not left behind at the last surgery was recommended.  

Received were records from Kevin G. Kelly, M.D., from 
November 1992 to September 1996 that show that in November 
1992, the veteran complained of pain in the right paraspinal 
area.  In January 1993, the veteran complained of pain 
radiating to the right buttock area and into the right lower 
extremity but not the right foot.  There was no weakness.  
There was some slight discomfort on straight leg raising.  An 
x-ray showed significant degenerative changes.  The 
impression was inflammatory back pain with radiculopathy.  
The subsequent records show treatment for inflammatory back 
pain. 

Associated with the file was a record from Dr. Paramore from 
December 1995 that shows that the veteran was hospitalized 
for a planned lumbar decompressive laminectomy; however he 
was unable to be ventilated appropriately due to excess 
weight, and the surgery was canceled.

On a VA examination in October 1996, the veteran complained 
of progressive deterioration of chronic low back pain and 
weakness in the right lower extremity.  The pain was between 
7 and 8 on a scale of 1 to 10.  A sensory examination showed 
some decreased sensation to pinprick and light touch in the 
right lateral foot extending up to about the mid calf.  
Coordination and gait were normal.  There was no tumor of the 
lumbar spine.  A lesion was located L3 to L5.  The veteran 
had partial impairment of the nerve root function originating 
from the right lumbar spine.  There was no incontinence of 
the bladder or bowels.  An MRI from October 1995 showed 
spondylosis and stenosis of the lumbar spine.  He had a 
postoperative meningocele in the lumbar spine.  The diagnoses 
included lumbar radiculopathy, failed back syndrome, and 
chronic pain secondary to the other diagnoses.  

On a VA examination in November 1996, the veteran complained 
of constant severe pain of the low back that went down the 
right leg.  He had to sleep with a heating pad.  There was 
localized tenderness to palpation in the lumbosacral area.  
There was a well healed laminectomy surgical scar.  The 
veteran had no postural abnormalities or fixed deformity.  
The musculature of the back was normal for the veteran's age.  
The range of motion of the lumbar spine was forward flexion 
to 46 degrees, backward extension to 14 degrees, left lateral 
flexion to 48 degrees, and right lateral flexion to 46 
degrees.  There was objective evidence of pain on motion.  
The veteran had a history of right sciatic nerve distribution 
pain.  The diagnoses included postoperative multiple lumbar 
diskectomies with residual pain and loss of motion; exogenous 
obesity; spondylosis with stenosis, postoperative changes 
consistent with the right meningocele demonstrated on MRI; 
and herniated disk at L3, L4 level bilaterally more prominent 
on the right side with tenderness over the right 
intravertebral foramen.  It was the examiner's clinical 
opinion that the veteran had increased fatigability due to 
pain secondary to his service connected disability.  

By rating action of March 1997, the evaluation of the 
veteran's service connected herniated nucleus pulposus, L4-5, 
was increased to 40 percent, effective from March 1, 1993 
which followed a temporary total rating from January 26, 
1993.

On a VA examination in September 1998, the veteran complained 
of pain, weakness, stiffness, fatigability, and lack of 
endurance.  He had flare-ups during periods of overactivity, 
which were alleviated by rest with 10 percent functional 
impairment.  He reported using a cane sometimes.  He was not 
using one on the day of the examination.  He was an office 
manager for the State and reported missing work one to two 
times a months, maybe 12 or 18 times a year.  On examination, 
it was noted that range of motion stopped when pain began.  
There was objective evidence of painful motion to some 
degree.  There was no spasm, weakness, or tenderness.  It was 
noted that the veteran was flexed forward three degrees.  The 
musculature of the back was satisfactory.  There was a 12 cm. 
scar of the lumbosacral area.  Knee jerks and ankle jerks 
were active and equal.  The range of motion was flexion to 
the right to 24 degrees and flexion to the left to 26 
degrees.  Normally, the examiner noted that these motions 
should be 10 degrees more.  Forward flexion was to 67 
degrees, which the examiner noted was within normal limits.  
Backward extension was to 4 degrees, which the examiner noted 
should be 12 degrees.  The diagnoses included post diskectomy 
at L4-L5 with loss of function due to pain.  It was noted 
that the veteran lost time from work, reported as 12 to 18 
days a year.  He did have weakened movement and excess 
fatigability.  Excess fatigability and incoordination were as 
likely due to his extreme obesity as to his back problems, 
and a degree of additional range of motion loss because of 
this could not be assigned.  It was doubted that flare-ups 
caused any significant additional functional disability.  

On a VA examination in October 1998, the veteran complained 
of pain localized to the lower back, radiating to the right 
leg down to the foot.  This was also associated with weakness 
of the right leg, particularly of the right foot.  He denied 
problems with bowel or bladder function or sensory changes in 
the lower extremities.  On examination, the lower extremities 
showed weakness on the right iliopsoas graded at 4+/5 and the 
right anterior tibialis graded at 4/5.  The remainder of 
lower extremity strength was 5/5.  No involuntary muscle 
movements were noted.  No atrophy was appreciated.  The 
sensory examination showed normal temperature discrimination 
and touch.  Reflexes were absent at the right knee and 1+ 
throughout the remainder.  The gait was normal with good heel 
and toe walking.  The diagnoses included chronic low back 
pain.  The veteran had undergone surgery two times for 
chronic low back pain.  On neurological examination, he had 
evidence of an L5 radiculopathy with a right foot drop. 

Received was a record from Tom Morgan, D.O., from April 1998 
that shows that the veteran was seen with complaints of low 
back pain and right lateral and anterior thigh pain.  The 
pain began four days early.  The pain was constant and sharp 
and burning.  It interfered with his work, sleep, daily 
routine, and recreation.  He had pain on sitting, standing, 
walking, bending, and lying down.  The symptoms were not 
getting progressively worse.  On examination, the veteran had 
pain on dorsolumbar flexion, extension, right lateral 
flexion, and left lateral flexion.  Right rotation and left 
rotation dorsolumbar range of motion were within normal 
limits.  Right lateral flexion and left lateral flexion were 
mildly decreased.  Flexion and extension were moderately 
decreased.  The patellar reflex was hypo-reflexive at 0 on 
the right compared to within normal limits at +2 on the left.  
The Achilles reflexes were within normal limits.  Straight 
leg raising was negative, but stiff and limited to 45 degrees 
bilaterally.  Goldwaites, Milgram's, Braggard's, Fabere 
Patrick, and toe walk were negative.  Heel walk elicited pain 
in the low back, and the veteran had difficulty lifting the 
right foot.  The x-ray showed that L1, L2, L3, L4, and L5 
disc spaces were decreased.  A mild decrease in the lumbar 
curvature was present.  The veteran had a history of two low 
back surgeries.  Osteophytes were present on the anterior 
inferior L1, L2, L3, and L5 bodies, and on the anterior 
superior L2, L3, and L4 bodies.  The diagnoses included 
sciatica, low back pain, degeneration of the lumbar disc, and 
lumbar subluxation.  

In a July 1999 report, Dr. Morgan noted that the veteran had 
chronic low back pain with occasional radicular pain.  The 
veteran's disability was complicated by osteoarthritis of the 
entire lumbar spine and a history of two low back surgeries.

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  VA has a statutory duty 
to assist a veteran in the development of facts pertinent to 
any given claim for benefits which is found to be well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  After 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2 (1999).  The veteran's entire history is 
reviewed when determining a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

Furthermore, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims held that 
in assigning a disability evaluation, VA must consider the 
effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  See also 38 C.F.R. §§ 4.40, 
4.45 (1999). 

The veteran's service connected herniated nucleus pulposus is 
rated 40 percent under Diagnostic Code (DC) 5293 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  Under 
Diagnostic Code 5293, a 40 percent rating may be assigned for 
severe intervertebral disc syndrome; recurring attacks, with 
intermittent relief.  A 60 percent rating may be assigned for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).

The veteran's back disability may also be rated under other 
Diagnostic Codes, to include the following:  Diagnostic Code 
5010--Arthritis, due to trauma, substantiated by X-ray 
findings is rated as arthritis, degenerative.  Diagnostic 
Code 5003--Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Diagnostic Code 5289--Favorable ankylosis of the lumbar spine 
merits a 40 percent rating, while a 50 percent rating is 
assigned for unfavorable ankylosis.  Diagnostic Code 5292--
Severe limitation of motion of the lumbar spine merits a 40 
percent rating. 

Under Diagnostic Code 5295, a 40 percent rating may be 
assigned for lumbosacral strain where there is listing of 
whole spine to opposite side; positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of a joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999). 

It is pertinent to note that at the VA examination in 
September 1998, the examiner indicated that there was 
weakened movement and excess fatigability.  Excess 
fatigability and incoordination were as likely due to the 
veteran's extreme obesity as to the back problems, and a 
degree of additional range of motion loss could not be 
assigned because of this.  Additionally, it was doubted that 
flare-ups caused any significant additional function 
disability.  Further, it was noted that ranges of motion 
stopped when pain began.  Therefore, the considerations set 
forth in 38 C.F.R. §§ 4.40, 4.45, as required by DeLuca v. 
Brown, 8 Vet. App. 202 (1995), have been taken into account 
in evaluating the veteran's claim for an increased rating.

The evidence in this case shows that the veteran has 
complaints of low back pain that radiates to the right lower 
extremity.  Private treatment records and VA examinations 
show no muscle spasm, and Achilles reflexes are within normal 
limits.  Straight leg raise testing is negative.  The veteran 
has reported that the radicular pain is intermittent.  This 
evidence does not show that the criteria for a rating in 
excess of 40 percent for herniated nucleus pulposus, under 
any of the Diagnostic Codes related to the lumbar spine, have 
been met.  There is no showing of intervertebral disc 
syndrome with little intermittent relief or ankylosis of the 
lumbar spine.  Therefore, the preponderance of the evidence 
establishes that the symptoms do not meet the criteria for an 
increased rating.





ORDER

Entitlement to a rating in excess of 40 percent for herniated 
nucleus pulposus, L4-5, is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

